Per Curiam.
We think the court sufficiently instructed the jury that they might not convict the defendants if the complaining witness lost his money in an honest card game, but that they might convict if the card game was a sham, or as the court expressed it “ a flim-flam.” Although this expression is one which is not commonly encountered in judicial proceedings, we think its significance was intelligible to the average juryman. If not clear, it was the right of the defendant to propose a request which the court could properly have charged. Each request proposed by the defendant reveals imperfections which precluded such a charge on account of the omission of any reference to some essential question of fact.
The judgment should be affirmed.
Present — Martin, P. J., Glennon, Untermyer, Dore and Callahan, JJ.; Callahan, J., dissents and votes for reversal.